    Case 1:20-cv-05508-RMB Document 2 Filed 07/17/20 Page 1 of 4 PageID: 16


NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

JACOB JOHN LUSSIER,                 :     CIV. NO. 20-5508 (RMB)
                                    :
                  Petitioner        :
                                    :
       v.                           :     MEMORANDUM AND ORDER
                                    :
WARDEN SMITH,                       :
                                    :
                  Respondent        :

BUMB, District Judge

       On May 4, 2020 Petitioner Jacob John Lussier, a prisoner

confined in the Federal Correctional Institution in Fairton, New

Jersey, filed a petition for writ of habeas corpus under 28 U.S.C.

§ 2241, challenging his conviction and sentence imposed by the

United States District Court, District of Minnesota in Criminal

Action No. 06-366 (MJD/RLE). (Pet., Dkt. No. 1.) Petitioner did

not pay the $5 filing fee required by 28 U.S.C. § 1914(a) for

habeas actions but instead filed an incomplete application to

proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915(a). (IFP

App., Dkt. No. 1-1.) The Court will administratively terminate

this matter because Plaintiff’s IFP application is incomplete. 1 28

U.S.C. 1915(a)(2) requires


1   See Local Civil Rule 54.3(a):

            (a) Except as otherwise directed by the Court,
            the Clerk shall not be required to enter any
            suit, file any paper, issue any process or
            render any other service for which a fee is
            prescribed by statute or by the Judicial
  Case 1:20-cv-05508-RMB Document 2 Filed 07/17/20 Page 2 of 4 PageID: 17


          A prisoner seeking to bring a civil action or
          appeal a judgment in a civil action or
          proceeding without prepayment of fees or
          security therefor, in addition to filing the
          affidavit filed under paragraph (1), shall
          submit a certified copy of the trust fund
          account     statement    (or     institutional
          equivalent) for the prisoner for the 6-month
          period immediately preceding the filing of the
          complaint or notice of appeal, obtained from
          the appropriate official of each prison at
          which the prisoner is or was confined.

Plaintiff’s trust account statement is not certified [signed] by

the appropriate prison official.

     Plaintiff should be advised that if he pays the filing fee or

is granted IFP status, the Court must screen his petition pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, applicable to Section 2241 cases under

Rule 1, scope of the Rules. Pursuant to Rule 4, the Court would

dismiss this action because challenges to a federal prisoner’s

conviction and sentence presumptively must be brought in the

sentencing court under 28 U.S.C. § 2255. Davis v. Warden Allenwood

FCI, No. 19-2641, 2020 WL 3446811, at *1 (3d Cir. June 24, 2020)

(citing Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002)). The only exception recognized by the Third Circuit Court

of Appeals that fits within the § 2255(e) safety valve is that a




           Conference of the United States, nor shall the
           Marshal be required to serve the same or
           perform any service, unless the fee therefor
           is paid in advance. The Clerk shall receive any
           such papers in accordance with L.Civ.R. 5.1(f).

                                    2
  Case 1:20-cv-05508-RMB Document 2 Filed 07/17/20 Page 3 of 4 PageID: 18


prisoner may challenge his conviction in a habeas petition under

§ 2241 when he alleges “he is being detained for conduct that has

subsequently been rendered non-criminal by an intervening Supreme

Court decision, with ‘no other avenue of judicial review available’

to ‘challenge his conviction’” Id., 2020 WL 3446811, at *2 (quoting

In re Dorsainvil, 119 F.3d 245, 247-48 (3d Cir. 1997)). The Third

Circuit has not found jurisdiction under § 2241 where a prisoner

argues   that   he   is   innocent   of   a   sentencing   enhancement,     as

Petitioner does in the present petition. Insofar as Petitioner

wishes to argue defense counsel provided ineffective assistance,

such claims are properly brought in the sentencing court under §

2255, subject to the gatekeeping requirements of § 2255(f) and

(h).

       IT IS on this 15th day of July 2020,

       ORDERED that the Clerk of the Court shall administratively

terminate this case without filing the petition; Petitioner is

informed that administrative termination is not a “dismissal”; and

it is further

       ORDERED that the Clerk of the Court shall send Petitioner a

blank    form   “Affidavit   of   Poverty     and   Certification   (HABEAS

CORPUS)” DNJ-Pro Se-007-B-(Rev. 09/09); and it is further

       ORDERED that if Petitioner wishes to reopen this case, he

shall so notify the Court, in writing addressed to the Clerk of

the Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Room 1050, Camden, NJ 08101, within 30 days of the
                                      3
  Case 1:20-cv-05508-RMB Document 2 Filed 07/17/20 Page 4 of 4 PageID: 19


date of entry of this Order; Petitioner’s writing shall include

either (1) a complete, signed in forma pauperis application or (2)

the $5.00 filing fee; and it is further

     ORDERED that upon receipt of such writing from Petitioner

within the time allotted by this Court, the Clerk of the Court

will be directed to reopen this case, subject to screening and

possible dismissal under Habeas Rule 4; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.


                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                    4
